PER CURIAM.
This case came to us in the form of an Anders brief filed by the public defender. We have reviewed the record pursuant to Anders v. California, 386 U.S. 738, 87 S.Ct. 1396, 18 L.Ed.2d 493 (1967) and find no reversible error as to the trial court’s determination that appellant violated a condition of his probation. We do note, however, that the order incorrectly states that the court concluded appellant had violated his probation as alleged in each paragraph of the affidavit, when in fact the trial court only considered appellant’s failure to file monthly reports.
We also note that appellant’s scoresheet was not made a part of the record on appeal. We requested that the public defender or the state attorney’s office supplement the record on appeal, however, both parties have indicated they were unable to locate the scoresheet. Without a score-sheet we are unable to review the propriety of appellant’s sentence. Accordingly, we remand this case to the trial court to review and determine the propriety of the sentence imposed upon consideration of a guidelines scoresheet prepared in accordance with Florida Rule of Criminal Procedure 3.701. The order finding appellant guilty of violating his probation should also be corrected to reflect the fact that the trial court only found that appellant had violated his probation by failing to file monthly reports.
AFFIRMED, but remanded for review of sentence.
HERSEY, C.J., and GLICKSTEIN and DELL, JJ., concur.